Case 1:20-cv-11358-LTS Document 3-17 Filed 07/20/20 Page 1 of 2




            EXHIBIT 17
           Case 1:20-cv-11358-LTS Document 3-17 Filed 07/20/20 Page 2 of 2


From:            AMON KINSEY
To:              Shannon Liss-Riordan
Subject:         Charges filed on behalf of Savanah Kinzer and Suverino Frith
Date:            Wednesday, July 15, 2020 7:45:07 PM


Dear Ms. Liss-Riordan:

I am in receipt of the charges you filed on behalf of Savanah Kinzer and Suverino Frith.

Please provide the address of the facility where the Charging Parties worked.

In addition, please provide addresses, telephone numbers and email addresses for the Charging
Parties for our records and so that we can give the Charging Parties access to their charges in the
EEOC Public Portal once initial charge processing is complete.

Sincerely,

Amon Kinsey
CRTIU Supervisor
U.S. Equal Employment Opportunity Commission
Boston Area Office
JFK Federal Building
15 New Sudbury Street, Room 475
Boston, MA 02203-0506

Tel: (617) 565-3189
Fax: (617)565-3196

Cell 617-840-0205

Charging Parties:
The status of any EEOC charge of discrimination may be obtained by either party by interacting on
the Public Portal located at:
https://publicportal.eeoc.gov/portal/EEOC/CheckChargeStatusIMS.aspx

Respondents:
You can access the EEOC Respondent Portal and log into a discrimination charge at:
https://nxg.eeoc.gov/rsp/login.jsf. Your email address must be associated with the charge for access.

If you are experiencing system or log in issues with the EEOC Digital Charge System or Online Portal,
please contact our Digital Support Desk with questions or concerns at digitalsupport@eeoc.gov or
call the Help Desk at 1-800-569-7118. Thank you.
